— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered September 6, 1983, convicting him of criminal possession of a forged instrument in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. By decision and order dated November 26, 1984, this court modified that judgment by reversing, on the law, the defendant’s conviction for criminal possession of a forged instrument in the second degree and vacating the sentence imposed thereon, and dismissing count one of the indictment (see, People v Loughlin, 105 AD2d 846). By order dated October 8, 1985, the Court of Appeals modified this court’s decision and order by reversing so much thereof as reversed the defendant’s conviction for criminal possession of a forged instrument in the second degree, vacated the sentence imposed thereon, and dismissed count one of the indictment, and remitted the matter to this court for consideration of the facts (66 NY2d 633).
Justice Lazer has been substituted for Justice O’Connor, who has retired (see, Judiciary Law § 21; Wittleder v Citizens Elec. Illuminating Co., 47 App Div 543).
Upon remittitur, judgment affirmed. No opinion. Lazer, J. P., Gibbons, Weinstein and Lawrence, JJ., concur.